Citation Nr: 1437047	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  12-31 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity.

4.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity.

5.  Entitlement to a compensable evaluation for cataracts.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969 and from July 1970 to October 1971.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified in support of these claims during a hearing held before the undersigned Veterans Law Judge in March 2014 in Washington, DC.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets the delay that will result from remanding, rather than deciding, these claims, but such action is necessary to ensure the record is complete and the Veteran is afforded every possible consideration.  

After the RO issued its September 2012 statement of the case (SOC), but before this claims file was transferred to the Board for appellate review, the RO associated VA treatment records with Virtual VA and the paper file, to include a March 2013 VA peripheral nerves examination.  This evidence has not yet been reviewed by the RO in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (Evidence received prior to transfer of records to the Board after an appeal has been initiated will be referred to the appropriate rating activity for review and disposition) (emphasis added).

In addition, during the course of this appeal, the RO afforded the Veteran VA examinations, but the reports of these examinations are inadequate to decide the claims for a compensable evaluation for cataracts and a TDIU.  The most recent eye examination took place in 2010 and, since then, the Veteran has reported additional eye symptomatology, including seeing wiggly lines and experiencing burning eyes, and indicated that he can barely see.  Moreover, no examiner offered an opinion as to whether the Veteran's service-connected disabilities  render the Veteran unemployable.  

Further, current evidence of record does not show that the Veteran has been diagnosed as having peripheral neuropathy of his left upper extremity.  However, at his hearing before the Board in March 2014 he testified that he had numbness and tingling in his left arm.  Therefore, he should be provided an additional VA examination to clarify whether he has a current diagnosis of peripheral neuropathy of his left upper extremity.  

As the case must be remanded for the foregoing reasons, the Veteran's update VA treatment records should be obtained.

Accordingly, these claims are REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since November 2013.

2.  Thereafter, schedule the Veteran for appropriate VA examinations, as set forth below.  The claims file and a copy of this remand must be made available to and reviewed by the examiners in conjunction with the examinations.  All appropriate diagnostic tests should be conducted.

An examination to assess the current level of severity of the Veteran's cataracts should be conducted. The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  

An examination to assess the current level of severity of the Veteran's peripheral neuropathy of the right and left lower extremities should be conducted.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose.  

The neurological examiner should also specifically determine whether or not the Veteran has peripheral neuropathy of the left upper extremity, and if so, whether it was either caused or aggravated by his diabetes mellitus.

An examination should be conducted to determine whether the Veteran's service-connected disabilities, in the aggregate, preclude him from obtaining and maintaining substantial gainful employment, taking into consideration his employment history, education, and training, but not taking into account his age and other nonservice-connected disabilities.  The examiner is asked to take a detailed history of the Veteran's employment history, education, and training.  The Veteran is service connected for Type II diabetes with diabetic nephropathy and cataracts; laceration, posterior left medial malleolus, with neuroma of the posterior tibial nerve; peripheral neuropathy of the right and left lower extremities; left ankle degenerative arthritis' and erectile dysfunction.  

A complete rationale for all opinions expressed should be provided.

3.  Next, review the examination report to ensure it complies with the Remand directives.  If it does not, return it to the examiner for correction.

4.  Finally, readjudicate the Veteran's claims based on all of the evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an appropriate time to respond before returning the claims file to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


